DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.

Claims 1-10 and 12-13 are cancelled. Claim 17 is newly added. Therefore, claims 11 and 14-17 are pending.

Response to Arguments
Applicant's arguments filed on 11/01/2021 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows: 
In Response to 35 U.S.C. 112 Rejection: 
	      The element "a voltage generator" has been deleted from amended independent claim 11 and becomes the new claim 17. 
	     The voltage generator 204 as disclosed in claim 17 is an external voltage source instead of an internal switching element TFT. Therefore, Liao fails to teach or suggest the external voltage generator 204 of the present application.  The voltage generator is configured to supply a same voltage to the shielding electrodes and the pixel electrodes while an alignment process of the display panel is performed. When the voltage generator sends signals, the gate line transmits a row signal to the thin film transistor devices to control the thin film transistor devices of a certain row to be switched on, and the data line 1021 transmits a column signal to the thin film transistor devices to control the corresponding pixel electrodes 1032 to display images. (see paragraph [0046] of the present application)
In Response to 35 U.S.C. 103 Rejection:


Examiner’s responses to Applicants’ ONLY arguments are follows:
In Response to 35 U.S.C. 112 Rejection: 
	      Examiner respectfully disagrees. Nowhere in the original specification discloses the voltage generator 204 as disclosed in claim 17 is an external voltage source, which also is not cited in claim 17. Therefore the voltage generator can be the internal-switching elements TFT, which are connected to many shielding electrodes and many pixel electrodes as Liao taught. 
        However, Figure 7 does not show the detailed structure of the voltage generator in the display panel structure.  Figure 7 shows the ONLY ONE voltage generator right above the ONLY ONE shielding electrode 1031 and the ONLY ONE pixel electrode 1032 in the region of the liquid-crystal molecule layer; the structure of Figs 7 is not understood since the voltage generator 204 is located in the liquid crystal layer (see drawing objection below). The features of “a voltage generator (one) is configured to apply a same voltage to the shielding electrodes (many) and the pixel electrodes (many) while an alignment process of the display panel is performed” in claim 17 are structurally not shown in Figure 7. Therefore, the voltage generator can be the internal-switching elements TFT, which can be connected to many shielding electrodes and many pixel electrodes as Liao taught.
        Furthermore, Figure 7 shows the data lines 2021 contacts with the voltage generator, which electrically connected to the pixel electrodes 1032; the voltage generator is configured to apply a same voltage to the shielding electrodes/data lines and the pixel electrodes.  Therefore, the data lines and the pixel electrodes are short-circuited. 
        Liao discloses in each pixel area, a shielding electrode electrically connected to the pixel electrode [0018] shown in Fig. 6.  Each pixel unit at least includes a thin film transistor (TFT) and a pixel electrode correspondingly connected with the TFT.  The TFT, as a switching element for starting the pixel unit to operate, is connected to a scan line and a data line and thereby loads the voltage of a data signal to the corresponding pixel electrode (and shield electrodes) under the drive of a scan signal, thus realizing display of image information.  Therefore, the thin film transistor as switching element acts “a voltage generator” as to operate for the pixel unit including the pixel electrode and the shielding electrode for providing the same potential or same voltage in the pixel electrode and the shielding electrode.
        Applicants need to clarify all above matters together with the 112 rejection below.

In Response to 35 U.S.C. 103 Rejection:
The features of “the light transmittance in the region between the shielding electrode 1031 and the pixel electrode 1032 is increased by providing the shielding electrode 1031 with multiple sub-shielding electrodes 10311 parallel to the data lines 1021” does not cite in the claims.  However, these features are rejected by the new secondary reference Song et al. (CN 107121864).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “a voltage generator (one voltage generator) electrically connected to the (many) shielding electrodes and the (many) pixel electrodes, wherein the voltage generator is configured to apply a same voltage to the shielding electrodes and the pixel electrodes while an alignment process of the display panel is performed” in the panel device structure must be shown or the feature(s) canceled from the claim(s) since Figs 7 is not understood since the voltage generator 204 is located in the liquid crystal layer. Applicant should prove the drawing shown the location of the voltage generator 204 in the display panel structure.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

In remarks, applicants mention the amended independent claim 11 recites in part: "each shielding electrode comprises a plurality of sub-shielding electrodes..., and the boundary electrodes are arranged parallel to the sub-shielding electrodes; and multiple mutually parallel electric fields are formed between the sub- shielding electrodes and the common electrode" and the new claim 17 cites “a voltage generator electrically connected to the shielding electrodes and the pixel electrodes, wherein the voltage generator is configured to apply a same voltage to the shielding electrodes and the pixel electrodes”

In remarks, applicants’ arguments rely on Fig. 7 of the instant application.  However, Figs. 6-7 show the shield electrodes 1031/2031 contact and electrically connected to the data lines 1021 (see Fig. 1) formed in the circuit layer 102/202. Fig. 7 shows a voltage generator 204 connected to the ONLY ONE pixel electrode 2032 and the ONLY ONE shield electrode 2031 and ONLY ONE data line 1021.  Fig. 7 does not shows a (ONLY ONE) voltage generator is electrically connected to the shielding electrodes (many) and the pixel electrodes (many).  Please provide Drawing with the structure of “a (ONLY ONE) voltage generator is electrically connected to the shielding electrodes (plural) and the pixel electrodes (plural)” in the display structure.

Furthermore, the circuit layer 102 comprises a plurality of gate lines, a plurality of thin film transistor devices, and other metal circuits. The data line 1021 is configured to transmit a column signal to the thin film transistor devices to control the corresponding pixel electrodes 1032 to display images [0046].

In the skilled in the art, the pixel electrodes are not enable to be operated by two different voltage sources: one from the thin film transistor devices and another from “a voltage generator”.  Please clarify how the pixel electrodes enable operated by two different voltage sources.

The data line 1021 is controlled inherently by the data driver to transmit a column signal to the thin film transistor devices; therefore, the data lines cannot be electrically connected with the shield electrodes, which are operated by “a voltage generator” as Fig. 7 shown.  Data lines is not enable to transmit a column signal if the data lines electrically connected to the shield electrodes and “a voltage generator”. Please clarify how the data lines enable operated by transmitting a column signal and by a voltage source.

Applicants need clarify all drawings and specification to clarify the detail location and operation of “a voltage generator” working together with the thin film transistor devices gained a column signal from data lines; please respond to each of below matters:
1- Provide Drawing with the structure of “a (ONLY ONE) voltage generator is electrically connected to the (plural) shielding electrodes and the (plural) pixel electrodes” in the display structure and structural location of a voltage generator (see Drawing Objection).
2- Clarify how the pixel electrodes enable operated by two different voltage sources: one internal switch and voltage source (external?) both control the pixel electrodes at same time.
3- Clarify how the data lines enable operated by both transmitting a column signal and by a voltage source (external?).

For purpose of the art rejection, examiner interprets “a voltage generator” to be the thin film transistor devices for providing voltage both pixel electrodes and shield electrodes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20170242306) in view of Song et al. (CN 107121864).

    PNG
    media_image1.png
    449
    1303
    media_image1.png
    Greyscale

Regard to claim 11, Chang et al. disclose a display panel, comprising: 
a circuit layer [the array substrate 100 may be a thin-film transistor ("TFT") array substrate on which switching devices for driving liquid crystal molecules] disposed on the substrate, wherein the circuit layer comprises 
a plurality of data lines DLm/DLm+1, and 
the data lines are arranged parallel to each other; 
a pixel layer disposed on the circuit layer, the pixel layer comprising 
a plurality of shielding electrodes SHE1/SHE2 and 
a plurality of pixel electrodes PE, 
wherein 
the shielding electrodes SHE1/SHE2 are disposed corresponding to the data lines DLm/DLm+1 (see Fig. 1), and 
each of the pixel electrodes PE is disposed between each adjacent two of the shielding electrodes SHE1/SHE2, 
a width of the shielding electrode SHE1/SHE2 is greater than a width of the corresponding data line DLm/DLm+1 (see Fig. 1),
each pixel electrode comprises
a boundary electrode Bx/By, 
the boundary electrode Bx/By of each pixel electrode is disposed on one side of the pixel electrode adjacent to the corresponding shielding electrode SHE1/SHE2, 
each boundary electrode Bx/By has a strip shape, and 
the boundary electrodes Bx/By539 are arranged parallel to the sub-shielding electrodes; 
a color filter substrate 200 disposed corresponding to the substrate SUB2, wherein the color filter substrate comprises a common electrode CE, and the common electrode CE is disposed on one side of the color filter substrate adjacent to the pixel layer PE; and 
a voltage generator electrically connected to the shielding electrodes [a voltage having the same level as that of a common voltage, which is applied to a common electrode CE that will be described later, may be applied to the shielding electrodes (SHE1 and SHE2) [0096]] and the pixel electrodes, wherein the voltage generator is configured to apply a same voltage to the shielding electrodes and the common electrode (NOT the pixel electrodes) while an alignment process of the display panel is performed [0114]-[0115].  

Chang et al. fail to disclose a display panel, wherein each shielding electrode comprises multiple sub-shielding electrodes, the sub-shielding electrodes are arranged parallel to the data lines, wherein multiple mutually parallel electric fields are formed between the sub- shielding electrodes and the common electrode.

    PNG
    media_image2.png
    506
    435
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    477
    983
    media_image3.png
    Greyscale

Song et al. teach a display panel, wherein each shielding electrode 10 comprises multiple sub-shielding electrodes [the light-shielding electrode is provided with a strip-shaped opening in a region opposite to the data line, and both ends of the strip-shaped opening extend along the extending direction of the data line, and each light-shielding electrode is connected to the data line. An opening is provided on the area opposite to the data line [0021]], the sub-shielding electrodes are arranged parallel to the data lines, wherein multiple mutually parallel electric fields are formed between the sub- shielding electrodes 10 and the common electrode 15 [By controlling the shielding electrode and the common electrode to be at the same potential, the position of the data line corresponds to The LCD does not turn over, avoiding the problem of side light leakage at the position of the data line, so as to achieve the purpose of shading the side of the curved liquid crystal display panel.  In addition, the light-shielding electrode completely covers the data line, and the high and low potential generated by the data line after it is turned on can easily affect the potential of the light-shielding electrode, causing a voltage difference between the light-shielding electrode and the common electrode, resulting in the data line of the liquid crystal display panel. There is a problem of light leakage from the side [0042]].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Chang et al. disclosed with each shielding electrode comprising multiple sub-shielding electrodes, the sub-shielding electrodes are arranged parallel to the data lines, wherein multiple mutually parallel electric fields are formed between the sub- shielding electrodes and the common electrode for reducing the coverage area of the light-shielding electrode and the data line to a certain extent [0050], reducing the parasitic capacitance generated after the data line and the light shielding electrode are turned on, and reducing the RC on the data line, improving the display performance of the liquid crystal display panel with the array substrate [0051] as Song et al. taught.

Regard to claim 14, Chang et al. disclose the display panel, wherein a width W of the boundary electrode (the conductive bars Bx and By) may be greater than 0 µm and may be less than about 10 µm [0077], which cover a range: equal to or greater than 2 micrometers, and the width of the boundary electrode is equal to or less than 6 micrometers.  

Regard to claim 16, Chang et al. disclose the display panel, wherein a distance D between the first edge E1 of the pixel electrode PE may be about 2 micrometers to about 5 micrometers [0075] as shown in Fig. 5.  Therefore, a distance between each adjacent two of the sub-shielding electrodes (on two adjacent data lines) is greater than 2 micrometers.   It would have been an obvious matter of choice to have “a distance between each adjacent two of the sub-shielding electrodes equal to or greater than 2 micrometers”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would be obvious as a matter of design choice to have “a distance between each adjacent two of the sub-shielding electrodes equal to or greater than 2 micrometers”, since applicant has not disclosed that “a distance between each adjacent two of the sub-shielding electrodes equal to or greater than 2 micrometers” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “a distance between each adjacent two of the sub-shielding electrodes equal to or greater than 2 micrometers”.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20170242306) in view of Song et al. (CN 107121864) as applied to claim 11 in further view of Shin et al. (US 20170068137).

Chang et al. fail to disclose the display panel, wherein a distance between the shielding electrode and the pixel electrode is equal to or greater than 2 micrometers.  

Shin et al. teach a distance between the shielding electrode and the pixel electrode is equal to or greater than 2 micrometers [a distance of about 3 micrometers to about 5 micrometers [0020]].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Chang et al. disclosed with a distance between the shielding electrode and the pixel electrode is equal to or greater than 2 micrometers for improving the display quality by improving the force of control of liquid crystal molecules at the corners of each pixel so as to minimize distortion of liquid crystal directors and thus to improve transmittance [0009] as Shin et al. taught.

3.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20170242306) in view of Song et al. (CN 107121864) as applied to claim 11 in further view of Liao (US 20150192832).

Chang et al. fail to disclose a display panel, wherein a voltage generator electrically connected to the shielding electrodes and the pixel electrodes, wherein the voltage generator is configured to apply a same voltage to the shielding electrodes and the pixel electrodes while an alignment process of the display panel is performed.  

    PNG
    media_image4.png
    210
    1158
    media_image4.png
    Greyscale

Liao teaches in each pixel area, a shielding electrode electrically connected to the pixel electrode or the common electrode line covers above the scan line and the data line [0013] and [0036].  FIG. 6 shows a schematic diagram of sectional structure of pixel units, wherein the shielding electrode is electrically connected to the pixel electrode and thus has a potential of the pixel electrode [0049]-[0050]. A thin film transistor TFT, as a switching element for starting the pixel unit to operate, is connected to a scan line and a data line and thereby loads the voltage of a data signal to the corresponding pixel electrode under the drive of a scan signal, thus realizing display of image information. Thin film transistor TFT as a switching element acts as a voltage generator. Thus a voltage generator [Thin film transistor TFT as a switching element] electrically connected to the shielding electrodes and the pixel electrodes, wherein the voltage generator is configured to apply a same voltage to the shielding electrodes and the pixel electrodes while an alignment process of the display panel inherently is performed, wherein multiple mutually parallel electric fields inherently (in vertical direction) are formed between the shielding electrodes and the common electrode for reducing a phenomenon of light leakage and further having an improved aperture ratio of the pixel units (abstract).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Chang et al. disclosed with the pixel electrodes, wherein a voltage generator electrically connected to the shielding electrodes and the pixel electrodes, wherein the voltage generator is configured to apply a same voltage to the shielding electrodes and the pixel electrodes while an alignment process of the display panel inherently is performed for reducing a phenomenon of light leakage and further having an improved aperture ratio of the pixel units (abstract) as Liao taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871